Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 27, 2020

                                      No. 04-19-00698-CV

                         IN THE INTEREST OF J.R.B., JR., a child,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02035
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
           Appellant’s brief in this accelerated appeal from an order in a child protection case was
originally due December 30, 2019. The court granted extensions of time until January 27, 2020
to file the brief. The brief was not filed and on February 7, 2020, we ordered appellant to respond
by filing the brief and providing an explanation for the failure to file a timely brief. Appellant
has filed a response and a request for a further extension of time.
           Appellant’s response provides a reasonable explanation for delay in filing the brief. It
further states that counsel, who is retained but providing services pro bono, expects to complete
the brief by February 27, 2020. We grant appellant a further extension of time and order
appellant’s brief due March 5, 2020. However, no further extensions of time will be granted.
Because this is a civil case involving a child in the conservatorship of the Texas Department of
Family and Protective Services and appellant is not entitled to appointed counsel, if counsel fails
to file the brief as ordered, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 38.8(a).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court